307 S.E.2d 162 (1983)
307 N.C. 699
STATE
v.
GOFORTH.
No. 699P82.
Supreme Court of North Carolina.
March 8, 1983.
Marc D. Towler, Asst. Appellant Defender, for defendant.
John R.B. Matthis, Sp. Deputy Atty. Gen., Raleigh, for the State.
Defendant's Petition for Discretionary Review, 59 N.C.App. 504, 297 S.E.2d 128. Under GS 7A-31 (8228SC158) has been filed and the following order entered:
"Allowed for the purpose of reversing and remanding for resentencing in accordance with the decision today in the case of State v. Ahearn."